Citation Nr: 1114375	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for disc degeneration of the lumbar spine at L3-L4, L4-L5, and L5-S1 with stenosis at L4-L5 and L5-S1 (claimed as a back injury).  

2.  Entitlement to service connection for prurigo nodularis (claimed as a skin of the hands, arms, chest, and face manifested by rashes, sores, and growths), including as due to an undiagnosed illness/environmental hazard in the Gulf War. 

3.  Entitlement to service connection for a collapsed lung and respiratory disorder, including as due to an undiagnosed illness/environmental hazard in the Gulf War.  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1963, from October 1968 to September 1971, from March 1972 to April 1975, and from March 1991 to July 1991, including service in Southwest Asia from March 1991 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claims.

The issue of entitlement to service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's May 2004 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be rescheduled for a hearing before a Veterans Law Judge at the RO.  
 
In his June 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Accordingly, he was scheduled for a hearing in December 2009; however, prior to the date of his scheduled hearing, the Veteran contacted the RO and requested that his hearing be rescheduled because he had just spent seven weeks in the hospital undergoing a spine procedure and was currently unable to drive.  As such, the RO rescheduled the Veteran for a hearing in April 2010; however, prior to the date of his scheduled hearing, the Veteran again contacted the RO and requested that his hearing be rescheduled.  Accordingly, the RO again re-scheduled the Veteran for a hearing in October 2010; however, the Veteran failed to report to the hearing.  

Significantly, however, two days after his scheduled October 2010 hearing, the RO received a letter from the Veteran indicating that, due to a recent address change, he had not received notification of his October 2010 hearing until 12 days prior to the hearing date.  Moreover, the Veteran reported that, given his physical disabilities and limitations, he had difficulty getting transportation to the hearing.  Further, he reported that he was not physically able to sit and wait for an extended period of time for his hearing, and as such, would need to know the specific time of his hearing in advance.  He then went on to request that his hearing again be rescheduled for a later date.  

On this record, the Board finds that the Veteran has shown good cause for his failure to appear at the October 2010 hearing, and that the circumstances surrounding his failure to appear were such that he could not have submitted a timely request for postponement to the RO.  See 38 C.F.R. § 20.704(d) (2010).  Accordingly, the Veteran's hearing before a Veteran's Law Judge should be rescheduled.  Since the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  Notification of this hearing should be mailed to the Veteran's most recent address of record in South Carolina.  See statement received in October 2010. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



